DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 11/20/2020.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shinagawa, (“Shinagawa”) [US-2011/0122134-A1] in view of “As-Rigid-As-Possible Surface Modeling” by Olga Sorkine and Marc Alexa (“Sorkine”), further in view of Matsumoto, (“Matsumoto”) [US-2006/0238534-A1]
Regarding claim 1, Shinagawa discloses a computer-implemented method for providing a two-dimensional unfolded image of at least one tubular structure (Shinagawa- ¶0007, A technology for facilitating visualization of a tubular structure; ¶0030 discloses the images may comprise two dimensions; FIG. 6 and ¶0047 disclose a cross-sectional image of a portion of a colon), the method comprising:
receiving three-dimensional image data of an examination region including the at least one tubular structure (Shinagawa- ¶0007, digitized image data of the tubular structure is received and processed to determine a centerline; Fig. 2 and ¶0030, At step 202, the computer system 101 receives image data of a tubular structure. The image data includes one or more digitized images acquired by, for example, imaging device 102 […] the images may comprise two dimensions, three dimensions; ¶0032, pre-processing includes segmenting the image data into a region of interest (ROI). An ROI is an area or volume identified for further study and examination. Such ROI may represent at least a portion of a tubular structure (e.g., colon));
selecting a set of input points in the three-dimensional image data, the set of input points including a first plurality of input points representing the at least one tubular structure (Shinagawa- Fig 4a and ¶0041-0042 disclose the least squares method minimizes the sum of squared distances to the plane 402 from a given set of points {d1, d2, d3, . . . , di} disposed throughout the surface 404 of the fold 308. In other words, the dividing plane 402 may be defined by one or more points that best fit the set of points {d1, d2, d3, . . . , di} on the fold surface 404 […] centroid of the points on the fold surface 404 [a first plurality of input points representing the at least one tubular structure] (as depicted in FIG. 4 a) may serve as the origin ;
determining a projection surface with respect to the three-dimensional image data (Shinagawa- ¶0040 discloses the folds 308 will be substantially stationary when projected on a longitudinal plane rotating about the Y axis [a projection surface]; Fig 4a and ¶0041 disclose FIGS. 4 a and b show a perspective view and a cross-sectional view of the fold 308 respectively […] a given set of points {d1, d2, d3, . . . , di} disposed throughout the surface 404 of the fold 308 [surface with respect to the three-dimensional image data]. In other words, the dividing plane 402 may be defined by one or more points that best fit the set of points {d1, d2, d3, . . . , di} on the fold surface 404; Fig. 5b and ¶0045 discloses the representation 510 may be a three-dimensional (3-D) surface rendering of the tubular structure 302. The 3-D representation provides useful geometric information (e.g., width, depth, height) about the tubular structure 302; );
calculating a set of surface points of the projection surface, wherein for each respective input point of the set of input points, a respective corresponding surface point of the set of surface points is calculated based on a projection of the respective input point onto the projection surface (Shinagawa- Fig 4a and ¶0041 disclose a plane 402 dividing the fold 308 substantially equally into two portions may first be determined. The dividing plane 402 may be determined by using a least squares method. In one implementation, the least squares method minimizes the sum of squared distances to the plane 402 from a given set of points {d1, d2, d3, . . . , di} disposed throughout the surface 404 of the fold 308. In other words, the dividing plane 402 may be defined by one or more points that best fit the set of points {d1, d2, d3, . . . , di} on the fold surface 404. Such best fit points are determined by optimizing the minimum sum; ¶0042 discloses the local coordinate system comprises a Cartesian coordinate system with origin O and orthogonal x-, y- and z-axes. The origin O of the local coordinate system may be arbitrarily selected. Alternatively, the centroid of the points on the fold surface 404 (as depicted in FIG. 4 a) may serve as the origin O. In addition, the normal vector of the dividing plane 402 may serve as the x-axis, and two perpendicular vectors lying on the dividing plane 402 may serve as the y- and z-axes. One way of determining the y-axis is to compute a line that minimizes the squared distances from each point on the fold surface 404 to the line [for each respective input point of the set of input points, a respective corresponding surface point of the set of surface points is calculated]);
calculating a deformed projection surface  onto the projection surface, the set of input points and the set of surface points, wherein each respective surface point of the set of surface points is moved to the respective corresponding input point of the set of input points (Shinagawa- ¶0017 discloses a method for colon image unfolding via skeletal subspace deformation includes a step of defining the centerline path as a sequence of joints, wherein any two consecutive joints define a centerline link segment therebetween and wherein each centerline link segment has a respective associated coordinate system of orthogonal x, y, and z axes, wherein each respective z axis at any particular point is oriented to align with a tangent of the centerline path at that particular point [wherein each respective surface point of the set of surface points is moved to the respective corresponding input point of the set of input points]; ¶0060-0063 disclose Colon unfolding via skeletal subspace deformation […] the centerline is defined as a sequence of points or joints. In the present exemplary implementation, we resample the centerline finely so that two consecutive points are exactly 0.3 distant apart in world coordinates. Two consecutive joints on the centerline define a centerline link segment […] The centerline, represented herein as a sequence of “joints” or points {c1 . . . cn}, is computed in step 6 of FIG. 1 for all components in the threshold volume [calculating a deformed projection surface]);
calculating a set of voxel  with respect to the three-dimensional image data based on the deformed projection surface (Shinagawa- ¶0022 discloses a volume of image data containing the tubular structure [the three-dimensional image data] may be deformed (or transformed) so that the centerline of the tubular structure is straightened; ¶0034 discloses a thin representation that is equidistant from at least two or three voxels [a set of voxel] on the structure's boundary surface (or inner wall surface); ¶0039 discloses the local transformation may be performed on voxels [calculating a set of voxel] in each sub-volume 309, such that the vertical z-axis 310 of the fold 308 becomes perpendicular relative to the longitudinal Y-axis); 

Shinagawa does not explicitly disclose calculating a deformed projection surface by applying a deformation algorithm onto the projection surface; calculating a set of voxel positions with respect to the three-dimensional image data; and calculating the two-dimensional unfolded image of the at least one tubular structure based on the three-dimensional image data and the set of voxel positions.
However, Sorkine discloses
calculating a deformed projection surface by applying a deformation algorithm onto the projection surface (Sorkine- page 3, left column, 2nd paragraph cites “In this work, we directly formulate as-rigid-as-possible editing of discrete surfaces in 3D as a variational problem. The energy formulation is non-linear, and we show a simple iterative approach to minimize it. Several related nonlinear variational deformation methods were proposed very recently: dual Laplacian editing [ATLF06] starts with naïve Laplacian editing as an initial guess and iteratively adjusts the local Laplacian coordinates to coincide with the surface normals and refits the surface geometry to those Laplacians [deformation algorithm]”; page 6, right column, section Naive Laplacian editing and Rotation-propagation disclose distorted results for large deformations, the subsequent iterations manage to recover, as demonstrated in Figure 3 and an interesting property of our as-rigid-as-possible surface deformation is edge length preservation, to the extent allowed by the modeling constraints. If the modeling constraints do not impose , wherein each respective surface point of the set of surface points is moved to the respective corresponding input point of the set of input points (Sorkine- page 1, right column, 1st paragraph cites “A natural choice is to estimate the rigid transformation for each cell based on corresponding points on the initial and the deformed surfaces [corresponding points on the initial and the deformed surfaces], then apply this rigid transformation to the original shape and measure the deviation to the deformed shape.”);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Shinagawa to incorporate the teachings of Sorkine, and applying the deformation algorithm into the deformed projection surface, as taught by Shinagawa for calculating a deformed projection surface by applying a deformation algorithm onto the projection surface, the set of input points and the set of surface points, wherein each respective surface point of the set of surface points is moved to the respective corresponding input point of the set of input points.
Doing so would intuitively expect the deformation to preserve the shape of the object locally, as happens with physical objects when a smooth, large-scale deformation is applied to them.
The prior art does not explicitly disclose, but Matsumoto discloses
calculating a set of voxel positions with respect to the three-dimensional image data (Matsumoto- ¶0045 discloses the voxel data VD used as picture data for three or more dimensions are a set of voxels (a plurality of pixels in three or more dimensions), and the density values are allocated as voxel values at three-dimensional grid points [voxel positions]; ¶0050 discloses the volume rendering process […] A ray casting method is generally used in volume rendering […] reflected light is calculated at sampling positions at a fixed interval ( . . . , V1, V2, V3, . . . in FIG. 3). When the virtual ray sampling position is not on the grid, an interpolation process is performed using the voxel values of voxels surrounding the position, and the interpolated voxel value is calculated from these values [calculating a set of voxel positions]); and 
calculating the two-dimensional unfolded image of the at least one tubular structure based on the three-dimensional image data and the set of voxel positions (Matsumoto- ¶0045 discloses the voxel data VD used as picture data for three or more dimensions [the three-dimensional image data] are a set of voxels (a plurality of pixels in three or more dimensions), and the density values are allocated as voxel values at three-dimensional grid points [voxel positions]; ¶0049-0051 discloses an exfoliated picture UP is an image of the inner wall of tubular tissue T represented in the perspective projection picture OP projected on a two-dimensional plane [two-dimensional unfolded image of the at least one tubular structure], as shown in FIG. 14, and this image is generated, among volume rendering processes […] When the virtual ray sampling position is not on the grid, an interpolation process is performed using the voxel values of voxels surrounding the position [the set of voxel positions], and the interpolated voxel value is calculated from these values […] When one virtual ray R is projected voxel data from the line of sight direction, the virtual ray R impinges the voxel data VD [three-dimensional image data] and is partially reflected as it sequentially passes through the voxels configuring the voxel data VD. Then, the absorbed light and reflected light is discretely calculated for each voxel, the pixel value of the image projected on the frame F is determined by calculating the reflected light, and a two-dimensional image is generated).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Shinagawa/Sorkine to incorporate the teachings of Matsumoto, and apply the perspective projection picture OP projected on a two-dimensional plane, picture data for three or more dimensions and voxel values at three-dimensional grid points into the tubular structure, as taught by Shinagawa/Sorkine for calculating the two-dimensional unfolded image of the at least one tubular structure based on the three-dimensional image data and the set of voxel positions.


Regarding claim 2, Shinagawa in view of Sorkine and Matsumoto, discloses the method of claim 1, and further discloses wherein the at least one tubular structure includes a blood vessel tree or an airways tree (Shinagawa- ¶0017 discloses visualizing features in other types of luminal, hollow or tubular anatomical structures (e.g., airway, urinary gall bladder, blood vessel, trachea, intestine, etc.)).

Regarding claim 3, Shinagawa in view of Sorkine and Matsumoto, discloses the method of claim 1, and further discloses wherein the projection surface is of smooth geometry and includes a regular mesh (Sorkine- Fig. 2 shows “original mesh” with the projection surface is of smooth geometry and includes a regular mesh).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Shinagawa/Matsumoto to incorporate the teachings of Sorkine, and applying the original mesh into the projection surface, as taught by Shinagawa/Matsumoto so the projection surface is of smooth geometry and includes a regular mesh.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 6, Shinagawa in view of Sorkine and Matsumoto, discloses the method of claim 1, and further discloses wherein the deformation algorithm is based on an As-Rigid-As-Possible surface model (Sorkine- Fig. 1 shows Large deformation obtained by translating a single vertex constraint using our as-rigid-aspossible technique; section 1. Introduction, page 1, left column, 3rd paragraph cites “The surface of the object is covered with small overlapping cells. An ideal deformation seeks to keep the transformation for the surface in each cell as rigid as possible”; section 1.1. Background cites “a different take on minimizing shape distortion is to try and devise deformations that are locally rigid. The principle of as-rigid-as-possible deformation was successfully applied to shape interpolation”).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Shinagawa/Matsumoto to incorporate the teachings of Sorkine, and applying the principle of as-rigid-as-possible deformation into the deformation algorithm, as taught by Shinagawa/Matsumoto so the deformation algorithm is based on an As-Rigid-As-Possible surface model.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 7, Shinagawa in view of Sorkine and Matsumoto, discloses the method of claim 1, and further discloses wherein overlapping parts of the at least one tubular structure detected based on the set of input points and the set of surface points (Shinagawa- ¶0033 discloses seed points for region growing may be identified on the surface of the structure where curvature characteristics correspond to a hyperbolic curve; ¶0041 discloses a given set of points {d1, d2, d3, . . . , di} disposed throughout the surface 404 [set of surface points] of the fold 308. In other words, the dividing plane 402 may be defined by one or more points that best fit the set of points {d1, d2, d3, . . . , di} on the fold surface 404. Such best fit points are determined [set of input points] by optimizing the minimum sum; Matsumoto- ¶0057 discloses parts of the curved tubular tissue T may mutually overlap when projected on a cylindrical projection surface).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Shinagawa/Sorkine to incorporate the teachings of Matsumoto, and applying the parts of the curved tubular tissue may mutually overlap into the the set of input points and the set of surface points, as taught by Shinagawa/Sorkine for 
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 12, Shinagawa in view of Sorkine and Matsumoto, discloses the method of claim 1, and further discloses wherein the two-dimensional unfolded image is displayed in a user interface, wherein a branch of the at least one tubular structure is determined in the two-dimensional unfolded image based on a manual user input (Shinagawa- ¶0007, A technology for facilitating visualization of a tubular structure; ¶0028 discloses The workstation 103 may include a user interface that allows the radiologist or any other skilled user (e.g., physician, technician, operator, scientist, etc.), to manipulate the image data; Figs. 5, 6 show a branch of the at least one tubular structure; ¶0030 disclose the images may comprise two dimensions; Sorkine- page 5, left column discloses The linear combination on the left-hand side is non-other than the discrete Laplace-Beltrami operator applied to p’ […] where F is the set of indices of the constrained vertices. These consist of static and handle vertices, interactively manipulated by the user), and	
wherein at least one of a curved planar reformatted image and a cross-sectional image of the determined branch is displayed in the user interface (Shinagawa- Figs. 5, 6 show a cross-sectional image of a portion of a colon).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Shinagawa/Matsumoto to incorporate the teachings of Sorkine, and applying interactively manipulated by the user into the branch of the at least one tubular structure is determined in the two-dimensional unfolded image in the user interface, as taught by Shinagawa/Matsumoto so a branch of the at least one tubular structure is determined in the two-dimensional unfolded image based on a manual user input.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

The system of claims 13 and 19-20 are similar in scope to the functions performed by the method of claims 1-3 and therefore claims 13 and 19-20 are rejected under the same rationale.

Regarding claim 13, Shinagawa in view of Sorkine and Matsumoto, discloses a data processing system for providing a two-dimensional unfolded image of at least one tubular structure (Shinagawa- ¶0007, A technology for facilitating visualization of a tubular structure; Fig. 1: visualization system 100 and ¶0024 disclose an exemplary visualization system 100. The visualization system 100 includes a computer system 101 for implementing the framework; ¶0030 discloses the images may comprise two dimensions; FIG. 6 and ¶0047 disclose a cross-sectional image of a portion of a colon), the system comprising:
an image data receiver (Shinagawa- Fig. 1: imaging device 102 and ¶0028 disclose the workstation 103 may communicate with the imaging device 102 so that the image data collected by the imaging device 102 can be rendered at the workstation 103 and viewed on the display.) to receive three-dimensional image data of an examination region including the at least one tubular structure (see Claim 1 rejection for detailed analysis);
an input selector (Shinagawa- Fig. 1: input devices 110 and ¶0025 disclose various input devices 110 (e.g., mouse or keyboard) via an input-output interface 121) to select a set of input points in the three-dimensional image data, the set of input points including a first plurality of input points representing the at least one tubular structure (see Claim 1 rejection for detailed analysis);
a surface determiner (Shinagawa- Fig. 1: the image reconstruction unit 107 and ¶0034 disclose the image reconstruction unit 107 determines a centerline of a tubular structure 302 detected in the image data […] the centerline 304 is defined as a thin representation that is equidistant from at least two or three voxels on the structure's boundary surface (or inner wall to determine a projection surface with respect to the three-dimensional image data (see Claim 1 rejection for detailed analysis);
a surface point calculator (Shinagawa- Fig. 1: the image reconstruction unit 107) to calculate a set of surface points of the projection surface, wherein for each respective input point of the set of input points, a respective corresponding surface point of the set of surface points is calculated based on a projection of the respective input point onto the projection surface (see Claim 1 rejection for detailed analysis);
a deformation calculator (Shinagawa- Fig. 1: the image reconstruction unit 107 and ¶0036 disclose the image reconstruction unit 107 performs a first transformation (or deformation) operation) to calculate a deformed projection surface by applying a deformation algorithm onto the projection surface, the set of input points and the set of surface points, wherein each respective surface point of the set of surface points is moved to the corresponding respective input point of the set of input points (see Claim 1 rejection for detailed analysis);
a voxel position calculator (Matsumoto- Fig. 2: the computer 3 and ¶0044 disclose the CPU 7 (computer 3) executes the exfoliated picture process program of the exfoliated picture process) to calculate a set of voxel positions with respect to the three-dimensional image data based on the deformed projection surface (see Claim 1 rejection for detailed analysis); and
an image calculator (Matsumoto- Fig. 2: the computer 3 and ¶0044 disclose the CPU 7 (computer 3) executes the exfoliated picture process program of the exfoliated picture process […] projection picture generation stage) to calculate the two-dimensional unfolded image of the at least one tubular structure based on the three-dimensional image data and the set of voxel positions (see Claim 1 rejection for detailed analysis).

Regarding claim 14, Shinagawa in view of Sorkine and Matsumoto, discloses the data processing system of claim 13, and discloses the data processing system further comprising an image provider to provide the two-dimensional unfolded image (Shinagawa- ¶0007, A technology for facilitating visualization of a tubular structure; Fig. 1: imaging device 102  and ¶0026 disclose The computer-readable program code is executed by CPU 104 to process images (e.g., MR or CT images) from imaging device 102 (e.g., MR or CT scanner); Matsumoto- Fig. 2: the computer 3 and ¶0044 disclose the CPU 7 (computer 3) executes the exfoliated picture process program of the exfoliated picture process; ¶0049 discloses an exfoliated picture UP is an image of the inner wall of tubular tissue T represented in the perspective projection picture OP projected on a two-dimensional plane [two-dimensional unfolded image], as shown in FIG. 14, and this image is generated, among volume rendering processes).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Shinagawa/Sorkine to incorporate the teachings of Matsumoto, and apply the Matsumoto’s system into the Shinagawa/Sorkine’s system.
The same motivation that was utilized in the rejection of claim 13 applies equally to this claim.

Regarding claim 15, Shinagawa in view of Sorkine and Matsumoto, discloses a medical imaging device (Shinagawa- Fig. 1: an imaging device 102 and ¶0024 disclose The imaging device 102 may be a radiology scanner such as a magnetic resonance (MR) scanner or a CT scanner), and further discloses a medical imaging device comprising the data processing system of claim 13 (see Claim 13 rejection for detailed analysis).

Regarding claim 16, Shinagawa in view of Sorkine and Matsumoto, discloses a non-transitory computer program product storing program elements which induce a data processing system to carry out the method of claim 1, when the program elements are loaded into a memory of the data processing system and subsequently executed (Shinagawa- Fig. 1 and ¶0026 disclose computer-readable program code tangibly embodied in non-transitory computer-readable media 106. Non-transitory computer-readable media 106 may include random access memory (RAM), read only memory (ROM), magnetic floppy disk, flash memory, and other types of memories, or a combination thereof. The computer-readable program code is executed by CPU 104 to process images (e.g., MR or CT images) from imaging device 102 (e.g., MR or CT scanner); Fig. 2 shows steps being subsequently executed and ¶0029-0044 disclose the exemplary method 200 may be implemented by the image reconstruction unit 107 in computer system 101 […] during various stages of transformation).

Regarding claim 17, Shinagawa in view of Sorkine and Matsumoto, discloses a non-transitory computer-readable medium storing program elements, readable and executable by a data processing system to perform the method according of claim 1, when the program elements are executed by the data processing system (Shinagawa- Fig. 1 and ¶0024-0028 disclose The visualization system 100 includes a computer system 101 for implementing the framework […] computer system 101 comprises a processor or central processing unit (CPU) 104 coupled to one or more non-transitory computer-readable media 106 (e.g., computer storage or memory)).

Regarding claim 18, Shinagawa in view of Sorkine and Matsumoto, discloses the method of claim 1, and discloses the method further comprising:
providing the two-dimensional unfolded image (Matsumoto- Fig. 2: the computer 3 and ¶0044 disclose the CPU 7 (computer 3) executes the exfoliated picture process program of the exfoliated picture process; ¶0049 discloses an exfoliated picture UP is an image of the inner wall of tubular tissue T represented in the perspective projection picture OP projected on a two-dimensional plane [two-dimensional unfolded image], as shown in FIG. 14, and this image is generated, among volume rendering processes).


6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shinagawa in view of Sorkine, further in view of Matsumoto, still further in view of Sonka et al., (“Sonka”) [US-2009/0136103-A1]
Regarding claim 4, Shinagawa in view of Sorkine and Matsumoto, discloses the method of claim 1, but does not explicitly disclose, but Sonka discloses wherein the projection surface is determined based on at least one of a mean-shape model of the at least one tubular structure and a mean-shape model of an organ to which the at least one tubular structure relates (Sonka- ¶0297 discloses to form the shape models, a training set of 3D MR datasets depicting the knee are segmented using interactive level-set segmentation, with manual editing as necessary. The resulting objects are used to compute mean shapes of the bones using automated surface landmarking and Procrustes analysis. The mean-shape bone surfaces are triangulated and represented as meshes consisting of more than 2000 vertices per object).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Shinagawa/Sorkine/Matsumoto to incorporate the teachings of Sonka, and apply the mean-shape bone surfaces into the projection surface, as taught by Shinagawa/Sorkine/Matsumoto so the projection surface is determined based on at least one of a mean-shape model of the at least one tubular structure and a mean-shape model of an organ to which the at least one tubular structure relates.
Doing so would provide the efficient segmentation of globally optimal surfaces representing object boundaries in volumetric datasets.


7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shinagawa in view of Sorkine, further in view of Matsumoto, still further in view of Krishnan et al., (“Krishnan”) [US-2012/0172700-A1]
Regarding claim 5, Shinagawa in view of Sorkine and Matsumoto, discloses the method of claim 1, but does not explicitly disclose, but Krishnan discloses wherein an orientation of the projection surface is normalized based on at least one of anatomical landmarks of the at least one tubular structure and anatomical landmarks of an organ to which the at least one tubular structure relates (Krishnan- ¶0050-0052 disclose the optimal views may further be created by normalizing (or correcting) medical images 404 a-b to improve visualization) […] This allows the MR signal of marrow (or medullar) areas (e.g., bone) to be compared with the signal intensity of soft tissue areas (e.g., muscle) […] the medical images 405 a-b may include anatomical landmarks 406 a-b that have been previously detected (or identified). The anatomical landmarks 406 a-b may be detected automatically or semi-automatically by, for example, the intelligent post-processing module 204 […] an image processing technique is performed to automatically identify the anatomical landmarks […] the orientation of the anatomical landmarks may also be automatically or semi-automatically determined).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Shinagawa/Sorkine/Matsumoto to incorporate the teachings of Krishnan, and apply the anatomical landmarks into the tubular structure, as taught by Shinagawa/Sorkine/Matsumoto so an orientation of the projection surface is normalized based on at least one of anatomical landmarks of the at least one tubular structure and anatomical landmarks of an organ to which the at least one tubular structure relates.
Doing so would facilitate efficient evaluation, labeling, and analysis of the spinal column and other anatomical structures.


8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shinagawa in view of Sorkine, further in view of Matsumoto, still further in view of “CPR - Curved Planar Reformation” by Armin Kanitsar (“Kanitsar”)
Regarding claim 9, Shinagawa in view of Sorkine and Matsumoto, discloses the method of claim 1, but does not explicitly disclose, but Kanitsar discloses wherein the projection includes a stretching operation (Kanitsar- Figure 2 shows a) Projected CPR;
page 38, section 3.1 Projected CPR and 3.2 Stretched CPR cite “The projected CPR can be seen as a projection of a data set, taking into account only a thin slice of voxels (see Figure 2).” and “Stretching the curved dimension results in a plane showing the tubular structure in it’s entirety without overlapping (see Figure 2). This type of CPR is referred to as Stretched CPR.”).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Shinagawa/Sorkine/Matsumoto to incorporate the teachings of Kanitsar, and apply the stretching operation into the projection, as taught by Shinagawa/Sorkine/Matsumoto so the projection includes a stretching operation.
Doing so would allow the visualization of entire tubular structures with minimal modification of the original data.


9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shinagawa in view of Sorkine, further in view of Matsumoto, still further in view of Wakai, (“Wakai”) [US-2006/0229513-A1]
Regarding claim 10, Shinagawa in view of Sorkine and Matsumoto, discloses the method of claim 1, and though the prior art discloses a parallel projection onto the projection surface is used (Matsumoto- ¶0132 discloses a parallel projection picture with added distortion parallel projection picture of the tubular tissue T), the prior art does not explicitly disclose, but Wakai discloses
wherein at least one reference marker is determined on the at least one tubular structure in the three-dimensional image data (Wakai- Fig. 23 and ¶0191 disclose the display control unit 19 may superimpose a marker 34 [reference marker] along the displayed path 30 ae to the blood vessel structure 33 [tubular structure] and may allow the display device 4 to display the superimposed marker 34 so as to distinguish the path 30 ae of the currently displayed three-dimensional image 32 via the virtual endoscopy from another path),
wherein for input points of the set of input points located in a region of the at least one reference marker (Wakai- Fig. 24 shows START POINT a to END POINT e located in a region of the marker 34 (in figure 23), a parallel projection onto the projection surface is used (Wakai- Figs. 2-3 and ¶0059-0060 discloses the parallel projection; ¶0084 discloses the parallel-projection image creating section 18 a executes the volume rendering with the parallel projection, thereby creating the three-dimensional image data), and
wherein for input points of the set of input points located outside of the region of the at least one reference marker, a radial projection onto the projection surface is used (Wakai- ¶0064 discloses With the perspective projection executed by the perspective-projection image creating section 18 b, referring to FIG. 3, on the projection surface 200, a virtual point-of-view 400 is assumed to the opposite side of the object (volume data) 100 and all the rays 300 are radially extended via the point-of-view 400. Thus, the point-of-view 400 can be placed in the object 100 and the image that is viewed from the inside of the object 100 can be created on the projection surface 200; ¶0174 discloses  the three-dimensional image is created on the projection surface 200 with the rays 300 radially-extended from the point-of-view 400. The perspective-projection image creating section 18 b executes the volume rendering in the direction vertical to the cross-section of the path 30 ae, serving as the line-of-sight direction, .
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Shinagawa/Sorkine/Matsumoto to incorporate the teachings of Wakai, and apply the parallel projection or radial projection into the input points and the projection, as taught by Shinagawa/Sorkine/Matsumoto so the parallel projection or the radial projection onto the projection surface can be used.
Doing so would provide a diagnostic imaging system and an image processing system such that it efficiently make a diagnosis and a diagnostic reading by a user, by reducing a time for searching a targeted active region by the user.


10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shinagawa in view of Sorkine, further in view of Matsumoto, still further in view of Maeda, (“Maeda”) [US-2018/0070903-A1]
Regarding claim 11, Shinagawa in view of Sorkine and Matsumoto, discloses the method of claim 1, but does not explicitly disclose, but Maeda discloses wherein the set of input points further includes a second plurality of input points, representing annotation information related to the at least one tubular structure (Maeda- Fig. 4 and ¶0054 discloses visually presents the core lines, and terminal point labels A, B, and C indicating the terminal points of the core lines, on the three-dimensional contrast image of the brain artery; Fig. 7 and ¶0069 discloses the first labels E1 to E5 and the second labels N1 to N3 are visually presented based on the direction in which the brain aneurysm is displayed).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Shinagawa/Sorkine/Matsumoto to incorporate the teachings of Maeda, and apply the labels corresponding to the terminal point into the set of 
Doing so would facilitate visualization of a tubular structure.


Allowable Subject Matter
11.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, Shinagawa in view of Sorkine and Matsumoto, discloses at least one of the detected overlapping parts of the at least one tubular structure (Matsumoto- ¶0057 discloses Since the tubular tissue T is generally curved, parts of the curved tubular tissue T may mutually overlap when projected on a cylindrical projection surface).
However in the context of claims 1, 7 and 8 as a whole, the prior art does not teach “at least one of the detected overlapping parts of the at least one tubular structure is excluded from the projection onto the projection surface based on a priority measure”
Therefore, Claim 8 in the context of claims 1, 7 and 8 as a whole does comprise allowable subject matter.


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US-6,345,112-B1 to Summers et al., Method for segmenting medical images and detecting surface anomalies in anatomical structures teaches a region growing method segments three-dimensional image data of an anatomical structure using a tortuous path length limit to constrain voxel growth. The path length limit constrains the number of successive generations of voxel growth from a seed point to prevent leakage of voxels outside the boundary of the anatomical structure. Once segmented, a process for detecting surface anomalies performs a curvature analysis on a computer model of the surface of the structure (Abstract).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/MICHAEL LE/Primary Examiner, Art Unit 2619